UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

___________________________________
                                    )
JAMES LESTER ROUDABUSH, JR.,        )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )                 Civil Action No. 12-0122 (RLW)
                                    )
GREYHOUND BUS LINES, INC., et al., )
                                    )
                  Defendants.       )
___________________________________ )


                                  MEMORANDUM OPINION


       On March 28, 2012, the defendants filed a motion to dismiss the complaint. Because a

ruling on the motion to dismiss potentially could dispose of this case, in its April 11, 2012 Order,

the Court advised the plaintiff, among other things, of his obligation to file an opposition or other

response to the motion. Further, that Order expressly warned the plaintiff that, if he failed to file

his opposition by April 30, 2012, the Court would treat the motion as conceded. The Court

subsequently extended the plaintiff’s filing deadline to June 8, 2012. To date, the plaintiff

neither has filed an opposition nor requested additional time to do so. The Court will treat the

defendants’ motion as conceded and dismiss the case.


          An Order accompanies this Memorandum Opinion.


          SO ORDERED.

                                                              Digitally signed by Judge Robert L.
                                                              Wilkins
                                                              DN: cn=Judge Robert L. Wilkins,
                                                              o=U.S. District Court, ou=Chambers of
                                                              Honorable Robert L. Wilkins,
                                                              email=RW@dc.uscourt.gov, c=US
                                                              Date: 2012.06.18 09:30:45 -04'00'



DATE: June 18, 2012                              ROBERT L. WILKINS
                                                 United States District Judge